Citation Nr: 0634271	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  03-08 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for a lumbosacral spine condition, status post-operative 
fusion, prior to June 3, 2003, and in excess of 60 percent 
thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. T. Snyder


INTRODUCTION

The veteran had active service from April 1960 to April 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for an increased rating.  He perfected a 
timely appeal.

In June 2005, the Board remanded the case to the RO for 
issuance of Veterans Claims Assistance Act of 2000 (VCAA) 
notice, additional development, and readjudication of the 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In its previous remand, the Board pointed out that the 
veteran had not received a VCAA notice letter regarding his 
claim for an increased rating for the back disability.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  

After the Board's remand, the Appeals Management Center sent 
the veteran a VCAA notice letter in July 2005.  If reported 
that the veteran was being sent an attachment labeled "What 
the Evidence Must Show," but this attachment is not 
contained in the claims folder and it is not possible to 
determine what, notice the veteran received.  The available 
evidence does not contain a notice letter telling the veteran 
what evidence was needed to substantiate the claim.

The Board has a responsibility to provide reasons and bases 
as to how the notice provisions of the VCAA were met.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Board cannot explain how the notice requirements were met, if 
the notice is not in the record.

Since the Board's remand, the United States Court of Appeals 
for Veterans Claims (Court) has clarified that failure to 
provide notice as to the evidence needed to substantiate the 
claim will generally be prejudicial to a claimant.  Overton 
v. Nicholson, No. 02-1814 (U.S. Vet. App. Sept. 22, 2006).  
The Federal Circuit has held that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In view of the foregoing, this case is REMANDED for the 
following:

1.  Obtain a copy of the notice "What 
the Evidence Must Show" reportedly sent 
to the veteran with the July 2005 VCAA 
notice letter and associate it with the 
claims folder.

If a copy of the notice sent with the 
July 2005 letter is not available, send 
the veteran a new VCAA letter that 
includes notice of the evidence needed to 
substantiate the claim.  Associate a 
complete copy of the notice with the 
claims file.

2.  Readjudicate the claim.  If it 
remains denied, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




